
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


[LETTERHEAD OF THE COCA-COLA COMPANY]

August 28, 2008

Mr. Thomas G. Mattia
xxx xxxxxxx xxxx
Atlanta, Georgia xxxxx

Dear Tom:

        This letter outlines the terms of your separation agreement with The
Coca-Cola Company (the "Company").

1.Effective September 1, 2008, you and the Company have mutually agreed that you
will step down from your current position of Senior Vice President Worldwide
Public Affairs and Communications and resign your position as an officer of The
Coca-Cola Company. Thereafter, through the "Separation Date" (as hereinafter
defined), you will continue to work your normal schedule as a Senior Advisor
working on special projects as requested and assigned through the Chief
Administrative Officer.

2.You and the Company have mutually agreed that your employment with the Company
will terminate on February 28, 2009 or any earlier date occurring on or after
January 1, 2009, selected by you and of which you provide the Company not less
than three (3) days advance written notice thereof (the "Separation Date"). You
shall remain entitled to receive and be paid all compensation, vacation, and
benefits otherwise arising and accruing or available to you through and
including the Separation Date. Any remaining but unused vacation to which you
are entitled as of the Separation Date shall be paid to you in cash.
Additionally, you will be reimbursed for up to $10,000 in financial planning and
related expenses incurred by you in 2008. You also will be reimbursed for up to
$10,000 in financial planning and related expenses incurred by you in 2009 prior
to the Separation Date.

3.If you sign the enclosed release, you will receive a benefit under the
Company's Severance Pay Plan equivalent to two years of salary, based on your
current annual salary of $450,500. This amount will be paid in a lump sum amount
on your Separation Date.

4.Your retirement benefits will consist of those benefits from the Employee
Retirement Plan, the Supplemental Pension Benefit Plan, the 401(k) Thrift and
Investment Plan, the Deferred Compensation Plan, the Supplemental Thrift Plan,
and all other plans in which you participate and in which benefits are vested as
of your Separation Date. You will be (i) fully vested as of the Separation Date,
under each of the Company's Employee Retirement Plan, Supplemental Pension
(Benefit) Plan, Supplemental Thrift Plan, and Deferred Compensation Plan,
(ii) fully vested as of January 17, 2009, under the 401(k) Thrift and Investment
Plan, and (iii) eligible to receive and be paid the benefits accrued and vested
thereunder from and after the Separation Date in conformity with such governing
plans including as herein specifically addressed or provided. Payments under the
Supplemental Pension Plan will begin approximately six months following your
Separation Date. You will receive a lump sum distribution of your Supplemental
Thrift Plan account pursuant to the terms of the plan, paid in a lump sum
approximately six months following your Separation Date.

5.You will receive an annual incentive award for 2008 in the amount of $700,000.
The award will be paid on or about March 15, 2009.

6.You will receive an annual incentive award for 2009 in the amount of $100,000.
The award will be paid on or about March 15, 2010.

7.Pursuant to the terms of the Company's long term incentive programs and plans
and your related Restricted Stock Agreements, your rights and benefits under
each of the plans are summarized below. You will not receive any additional
equity grants from and after September 1, 2008.

--------------------------------------------------------------------------------





2007-2009 Plan

•Your target number of shares (13,379) will be granted to you prior to your
Separation Date, subject to further restrictions.

•The Performance Period continues. Shares remain subject to forfeiture until
certification of results (February 2010). If the Performance Criteria are met,
the applicable number of shares previously granted will be released to you on
March 1, 2010. The target number of shares is the maximum that may be released;
you may receive less depending on Company performance.

•You will receive dividends for the shares during the Performance Period.

2008-2010 Plan

•All PSUs are forfeited.



8.Provided your Separation Date is on or after February 21, 2009, all options
which you previously have received will be fully vested as of your Separation
Date (by reason of your retirement and having met the requisite holding period)
and exercisable according to the terms of the Company's applicable stock option
plans and programs as well as your related Stock Option Grant Agreements. When
you exercise your vested stock options, you will be personally liable for paying
any taxes owed on such exercises. You will not receive any additional stock
option grants from and after September 1, 2008.

9.On December 31, 2008, the Company will make the final contribution to your
Deferred Compensation Plan account in the amount of $50,000 per your employment
offer letter dated January 4, 2006. You will receive distributions from the
Deferred Compensation Plan of your elective deferrals, Company contributions and
any related earnings pursuant the terms of the plan and your elections on file.
However, distributions will begin no sooner than six months following your
Separation Date.

10.On December 31, 2008, the Company will pay to you $145,000 per your
employment offer letter dated January 4, 2006.

11.The Company will pay you a transition payment of $100,000 on your Separation
Date.

12.The Company will provide at its expense outplacement/transition services
through a designated services provider.

13.You and your dependent family members will be eligible for a maximum of
12 months of Company paid COBRA coverage (provided you and your dependent family
members remain eligible for COBRA coverage). Thereafter, you will be provided
information regarding continued COBRA coverage at your own expense.

        The terms and conditions in this letter are further conditioned upon
your signing and adhering to the attached Full and Complete Release and
Agreement on Confidentiality and Competition, and will be subject to the
approval of the Compensation Committee.

        Tom, thank you for the time you have devoted to the Company. Please feel
free to give Alex or me a call if you have any questions or would like more
information regarding the above.

    Sincerely,
 
 
/s/ Alex Cummings


--------------------------------------------------------------------------------

    Alex Cummings
Executive Vice President-Elect and
Chief Administrative Officer

--------------------------------------------------------------------------------



        Agreed to and accepted this 29 day of August, 2008

/s/ Thomas G. Mattia


--------------------------------------------------------------------------------

Thomas G. Mattia    

cc:   Muhtar Kent
Cynthia McCague
Ginny Sutton

--------------------------------------------------------------------------------



FULL AND COMPLETE RELEASE
AND AGREEMENT ON COMPETITION,
TRADE SECRETS AND CONFIDENTIALITY

Release.

        I, Thomas G. Mattia, in consideration of severance payments under The
Coca-Cola Company Severance Pay Plan (the "Company Severance Plan"), the
payments and benefits described in the attached letter dated August 29, 2008
(the "Separation Letter"), and other good and valuable consideration, for myself
and my heirs, executors, administrators and assigns, do hereby knowingly and
voluntarily release and forever discharge The Coca-Cola Company and its
subsidiaries, affiliates, joint ventures, joint venture partners, and benefit
plans (collectively "the Company"), and their respective current and former
directors, officers, administrators, trustees, employees, agents, and other
representatives (collectively and along with the Company the "Releasees"), from
all debts, claims, actions, causes of action (including without limitation those
under the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.
(the "FLSA"); the Employee Retirement Income Security Act of 1974, as amended,
29 U.S.C. § 1001 et seq. ("ERISA"); the Worker Adjustment and Retraining
Notification Act of 1988, 29 U.S.C. § 2101 et seq. ("WARN"); and those federal,
state, local, and foreign laws prohibiting employment discrimination based on
age, sex, race, color, national origin, religion, disability, veteran or marital
status, sexual orientation, or any other protected trait or characteristic, or
retaliation for engaging in any protected activity, including without limitation
the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq. (the
"ADEA"), as amended by the Older Workers Benefit Protection Act, 104 Stat. 978
(the "OWBPA"); the Equal Pay Act of 1963, 9 U.S.C. § 206, et seq. (the "EPA");
Title VII of The Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.
("Title VII"); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Civil Rights
Act of 1991, 42 U.S.C. § 1981a; the Americans with Disabilities Act, 42 U.S.C.
§ 12101 et seq. (the "ADA"); the Rehabilitation Act of 1973, 29 U.S.C. § 791
et seq.; the Family and Medical Leave Act of 1993, 28 U.S.C. §§ 2601 and 2611
et seq. (the "FMLA"); and comparable state, local, and foreign causes of action,
whether statutory or common law), suits, dues, sums of money, accounts,
reckonings, covenants, contracts, claims for costs or attorneys' fees,
controversies, agreements, promises, and all liabilities of any kind or nature
whatsoever, at law, in equity, or otherwise, KNOWN OR UNKNOWN, fixed or
contingent, which I ever had, now have, or may have, or which I, my heirs,
executors, administrators or assigns hereafter can, shall, or may have, from the
beginning of time through the date on which I sign this Full and Complete
Release and Agreement on Trade Secrets, Competition and Confidentiality (this
"Agreement"), including without limitation those arising out of or related to my
employment or separation from employment with the Company (collectively the
"Released Claims").

        Notwithstanding the foregoing, it is understood and agreed that I do not
hereby waive, but rather I have retained and shall continue to have all rights
and entitlements to receive and the Company shall remain obligated to fully
perform and pay (or cause to be performed and paid) or shall not oppose my
receipt of (i) all amounts or payments owed to me as contemplated under the
Separation Letter, (ii) all of my rights to seek and receive indemnification
from the Company for and with respect to all acts, errors, or omissions
committed by me in my capacity as a shareholder, director, officer, employee,
fiduciary, agent or representative of the Company all in the manner provided
under the Company's by-laws (as hereinafter contemplated) and applicable law or
under any liability insurance maintained by the Company for such purpose, and
(iii) all of my accrued and vested benefits (including pension or deferred
compensation benefits) as determined through and including my separation date
under the Company's applicable governing plans and programs including without
limitation all rights received or attributable to any coverage extended me under
any insurance policies maintained with or through third parties.

        I acknowledge and represent that (1) I have received all leave required
under the FMLA, and (2) do not claim that Releasees violated or denied me rights
under the FMLA. I further acknowledge

1

--------------------------------------------------------------------------------




and represent that I (1) was properly classified under the Fair Labor Standards
Act of 1938, as amended ("FLSA"), (2) have been fully paid for hours I worked
for the Company and (3) do not claim that Releasees violated or denied me rights
under the FLSA.

        I fully understand and agree that:

1.this Agreement is in exchange for severance benefits under the Company
Severance Plan, the payments and benefits described in the Separation Letter,
and other special compensation to which I would otherwise not be entitled;

2.no rights or claims are released or waived that may arise after the date this
Agreement is signed by me;

3.nothing in this Agreement shall prohibit me from challenging the validity of
the above release as to any claims under the ADEA or from filing a charge or
complaint with the Equal Employment Opportunity Commission (the "EEOC") or any
other government agency so long as I do not seek, accept or receive any
individual relief whether monetary or equitable in or as a result of any such
charge or complaint;

4.I am hereby advised to consult with an attorney before signing this Agreement;

5.I have 21 days from my receipt of this Agreement within which to consider
whether to sign it;

6.I have seven days following my signature of this Agreement to revoke the
Agreement; and

7.this Agreement shall not become effective or enforceable until the revocation
period of seven days has expired.

        If I choose to revoke this Agreement, I must do so by notifying the
Company in writing. This written notice of revocation must be mailed by U.S.
first class mail, or U.S. certified mail within the seven-day revocation period
and addressed as follows:

The Coca-Cola Company
Ginny Sutton
One Coca-Cola Plaza
Atlanta, GA 30313

        If there is any claim for loss of consortium, or any other similar
claim, arising out of or related to my employment or separation of employment
with the Company, I will indemnify and hold the Company harmless from any
liability, including costs and expenses (as well as reasonable attorneys' fees)
incurred by the Company as a result of any such claim.

Company Release.

        For and in consideration of my release of the Company under the
preceding provisions and my undertaking of all covenants and agreements provided
under this Agreement and other good and valuable consideration, the Company (as
defined herein) does hereby knowingly and voluntarily release and forever
discharge me and my heirs, executors, and administrators, (collectively the
"Executive Released Parties") from all debts, claims, actions, causes of action,
suits, dues, sums of money, accounts, reckonings, covenants, contracts, claims
for costs or attorneys' fees, controversies, agreements, promises, and all
liabilities of any kind or nature whatsoever, at law, in equity, or otherwise,
known or unknown, fixed or contingent, which the Company ever had, now has, or
may have, or which the Company hereafter can, shall or may have, from the
beginning of time through and including the date hereof, including without
limitation those arising out of or related to my employment or my separation
from employment with the Company.

2

--------------------------------------------------------------------------------



        Notwithstanding the foregoing, it is understood and agreed that the
Company does not hereby waive, but rather the Company shall have retained and
continue to have all rights and entitlements to enforce all of its rights and my
obligations as against me as provided or contemplated under and in accordance
with the terms of this Agreement or the Separation Letter.

        It is further understood and agreed that this Agreement is not and shall
not be construed to be an admission of liability of any kind on the part of any
one or more of me or the Executive Released Parties.

Future Cooperation.

        I agree and covenant that I shall, to the extent reasonably requested in
writing, cooperate with and serve in any capacity requested by the Company in
any investigation and/or threatened or pending litigation (now or in the future)
in which the Company is a party, and regarding which I, by virtue of my
employment with the Company, have knowledge or information relevant to said
litigation, including, but not limited to, (1) meeting with representatives of
the Company to provide truthful information regarding my knowledge and
(2) providing, in any jurisdiction in which the Company requests, truthful
testimony relevant to said litigation; provided, that in all events, the Company
shall (a) reimburse me for actual and reasonable expenses incurred in connection
with such cooperation including all travel, lodging and accommodations,
(b) remain and be exclusively responsible for all costs incurred in undertaking
such litigation including all attorneys' fees, court costs, and other expenses
consistent with the Company's by-laws, and (c) notify me as promptly as possible
as to its need for my assistance and cooperate with me in scheduling my
participation so as to reasonably accommodate my other personal and professional
obligations and commitments.

Trade Secrets and Confidential Information.

        I covenant and agree that I have held and shall continue to hold in
confidence all Trade Secrets of the Company that came into my knowledge during
my employment by the Company and shall not disclose, publish or make use of at
any time such Trade Secrets for as long as the information remains a Trade
Secret. "Trade Secret" means any technical or non-technical data, formula,
pattern, compilation, program, device, method, technique, drawing, process,
financial data, financial plan, product plan, list of actual or potential
customers or suppliers or other information similar to any of the foregoing,
which is not commonly known or available to the public and which (1) derives
economic value, actual or potential, from not being generally known to and not
being readily ascertainable by proper means by other persons who can derive
economic value from its disclosure or use, and (2) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

        I also covenant and agree that, for the period beginning on the date I
sign this Agreement and ending two years after the date my employment ends,
("Nondisclosure Period"), I will hold in confidence all Confidential Information
of the Company that came into my knowledge during my employment by the Company
and will not disclose, publish or make use of such Confidential Information.
"Confidential Information" means any data or information, other than Trade
Secrets, that is valuable to the Company and not generally known to the public
or to competitors of the Company but shall not include either (i) any
information which is available from any public source other than by means of my
disclosure of such information to such source or (ii) any information generated
by me in the course of my employment which consists of contact information
related to my personal or professional affiliations consisting solely of names,
addresses, phone numbers and e-mail addresses.

3

--------------------------------------------------------------------------------



        The restrictions stated in this Agreement are in addition to and not in
lieu of protections afforded to trade secrets and confidential information under
applicable state law. Nothing in this Agreement is intended to or shall be
interpreted as diminishing or otherwise limiting the Company's rights under
applicable state law. Notwithstanding the foregoing, nothing contained herein
shall prevent me from disclosing or otherwise utilizing any information (i) in
any manner required by applicable law, judicial order, or other governmental
mandate or investigation provided I shall advise the Company of any such
intended disposition or use and reasonably cooperate with the Company in
allowing the Company to seek and obtain from recipient governmental or judicial
body any protective order or assurance of confidentiality regarding such
information or (ii) in fulfillment of my duties or obligations owed to the
Company or (iii) to the limited extent reasonably necessary to permit my defense
of any claim made against me or my enforcement of any rights held by me which
claim or rights are dependent upon the information so disclosed provided I shall
advise the Company of any such intended disposition or use and reasonably
cooperate with the Company in allowing the Company to seek and obtain from
recipient governmental or judicial body any protective order or assurance of
confidentiality regarding such information.

Return of Materials.

        I further covenant and agree that upon my termination of employment with
the Company, I have or shall promptly deliver to the Company all memoranda,
notes, records, manuals or other documents, including all copies of such
materials and all documentation prepared or produced in connection therewith,
containing Trade Secrets or Confidential Information regarding the Company's
business, whether made or compiled by me or furnished to me by virtue of my
employment with the Company. Upon termination of my employment with the Company,
I have or shall promptly deliver to the Company all vehicles, computers, credit
cards, telephones, handheld electronic devices, office equipment, and other
property furnished to me by virtue of my employment with the Company.

No Publicity.

        During the Nondisclosure Period, I will not publish any opinion, fact,
or material, deliver any lecture or address, participate in the making of any
film, radio broadcast or television transmission, or communicate with any
representative of the media relating to confidential matters regarding the
business or affairs of the Company which I was involved with during my
employment; provided, that nothing contained herein shall prevent me for
undertaking any such activities otherwise prohibited hereunder with respect to
either presentations focusing on me and my personal experiences or knowledge
which may include ancillary and historical recitation of my past experience with
the Company and which do not otherwise involve disclosure of matters or
materials which have not been previously or otherwise publicly released or
inclusion of my past professional experiences or positions in a manner
customarily presented on a biography, resume or curriculum vitae utilized in
connection with the solicitation of potential employment or service
opportunities. I understand that nothing in this Agreement or in this paragraph:
(1) is intended in any way to intimidate, coerce, deter, persuade, or compensate
me with respect to providing, withholding, or restricting any communication
whatsoever to the extent prohibited by law; (2) shall prevent me from filing and
administrative charge with the EEOC or participating in an investigation or
proceeding by the EEOC or any other governmental agency; or (3) shall prevent me
from providing testimony or evidence if I am subpoenaed or ordered by a court or
other governmental authority to do so.

4

--------------------------------------------------------------------------------



Non Compete and Non Solicitation.

Definitions.

        For the purposes of this Section, the following definitions apply:

        (a)   "Non Solicitation Period" means the period beginning on the date I
sign this Agreement and ending on February 28, 2011.

        (b)   "Restricted Activities" means the direct participation in the
development or direct oversight of communication, public relations or public
affairs strategies, activities or business plans for Restricted Businesses.

        (c)   "Territory" means any location in which the Company conducts
business.

        (d)   "Restricted Businesses" means 1) companies whose primary business
is the manufacture, sale, distribution and marketing of carbonated soft drinks,
coffee, tea, water, juices or fruit-based beverages ("Non-alcoholic Beverages"),
and 2) companies whose business includes the manufacture, sale, distribution and
marketing of Non-alcoholic Beverages, but for whom such business(es) may not be
the company's primary business ("Non-Beverage Companies").

        (e)   "Competing Business Segment" means any subsidiary, division or
unit of the business of a company, where such subsidiary, division or unit
manufactures, sells, distributes or markets Non-alcoholic Beverages.

Non Compete.

        I hereby covenant that I will not, within the Territory prior to
February 28, 2011, without the prior written consent of The Coca-Cola Company's
Chief Executive Officer (CEO), engage in any Restricted Activities for or on
behalf of (including in a consulting capacity) any Restricted Business.
Notwithstanding the foregoing, I may perform services for Non-Beverage Companies
(other than PepsiCo, its subsidiaries and affiliates, including but not limited
to Pepsi Bottling Group) that have a Competing Business Segment, provided I do
not perform services for such Competing Business Segment, and provided I notify
the CEO of the nature of such service in writing within a reasonable time prior
to beginning of such services.

Non Solicitation of Employees.

        I hereby covenant and agree that I will not, within the Territory and
during the Non Solicitation Period, without the prior written consent of the
CEO, solicit or attempt to solicit for employment for or on behalf of any
corporation, partnership, venture or other business entity any person who, on
February 28, 2009, or within twelve months prior to that date, was employed by
the Company and with whom I had professional interaction during the last twelve
months of my employment with the Company (whether or not such person would
commit a breach of contract).

Non Solicitation of Customers.

        I hereby covenant and agree that I will not, for or on behalf of any
Restricted Business, within the Territory and during the Non Solicitation
Period, without the prior written consent of the CEO, solicit or attempt to
solicit, directly or indirectly, any business related to the Restricted
Businesses from any of the Company's customers, including actively sought
prospective customers, with whom I had professional interaction during my
employment with the Company.

5

--------------------------------------------------------------------------------



Reasonable and Necessary Restrictions.

        I acknowledge that during the course of my employment with the Company I
have received or will receive and had or will have access to Confidential
Information and Trade Secrets of the Company, including but not limited to
confidential and secret business and marketing plans, strategies, and studies,
detailed client/customer/bottler lists and information relating to the
operations and business requirements of those clients/customers/bottlers and,
accordingly, I am willing to enter into the covenants contained in this
Agreement in order to provide the Company with what I consider to be reasonable
protection for its interests.

        I acknowledge that the restrictions, prohibitions and other provisions
hereof, are reasonable, fair and equitable in scope, terms and duration, and are
necessary to protect the legitimate business interests of the Company.

        I acknowledge and agree that in the event I breach, or threaten in any
way to breach, or it is inevitable that I will breach, any of the provisions of
this Agreement, damages shall be an inadequate remedy and the Company shall be
entitled, without bond, to seek injunctive or other equitable relief in addition
to all other rights otherwise available to the Company at law or in equity.

Complete Agreement.

        This Agreement, together with the Separation Letter, is the complete
understanding between me and the Company in respect of the subject matter of
this Agreement and supersedes all prior agreements relating to the same subject
matter. I have not relied upon any representations, promises or agreements of
any kind except those set forth herein and in the Separation Letter in signing
this Agreement.

Severability.

        In the event that any provision of this Agreement should be held to be
invalid or unenforceable, each and all of the other provisions of this Agreement
shall remain in full force and effect. If any provision of this Agreement is
found to be invalid or unenforceable, such provision shall be modified as
necessary to permit this Agreement to be upheld and enforced to the maximum
extent permitted by law.

Governing Law.

        Except to the extent preempted by Federal Law, this Agreement is to be
governed and enforced under the laws of the State of Delaware (except to the
extent that Delaware conflicts of law rules would call for the application of
the law of another jurisdiction) and any and all disputes arising under this
Agreement are to be resolved exclusively by courts sitting in Delaware. I hereby
consent to the jurisdiction of such courts.

Successors and Assigns.

        This Agreement inures to the benefit of the Company and its successors
and assigns and to the benefit of my heirs, executors, and administrators, to
the extent not precluded by the Company's benefit or compensation plans.

Amendment/Waiver.

        No amendment, modification or discharge of this Agreement shall be valid
or binding unless set forth in writing and duly executed by each of the parties
hereto.

6

--------------------------------------------------------------------------------



Indemnification.

        Nothing in this Agreement shall affect any rights I may have under
Article VII of the Company's by-laws in effect as of the date of this Agreement.

Acknowledgment.

        I have carefully read this Agreement, fully understand each of its terms
and conditions, and intend to abide by this Agreement in every respect. As such,
I knowingly and voluntarily sign this Agreement.

    Signature:   /s/ Thomas G. Mattia


--------------------------------------------------------------------------------

Thomas G. Mattia
 
 
Date:
 
29 August 2008


--------------------------------------------------------------------------------


 
 
THE COCA-COLA COMPANY
 
 
By:
 
/s/ Mary Williams


--------------------------------------------------------------------------------


 
 
Title:
 
Counsel


--------------------------------------------------------------------------------


 
 
Date:
 
September 2, 2008


--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3

